Citation Nr: 0215889	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-13 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for residuals of a 
stress fracture of the right pelvis (pubic bone).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active military service from August 1993 to 
May 1997.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arise from a December 1997 rating decision.  The 
veteran entered a notice of disagreement in June 1998.  In 
July 1998 a statement of the case was issued.  The veteran 
perfected her appeal in September 1998.  

In May 2000, the Board remanded the claim for a higher 
evaluation to the RO for additional development and 
readjudication.  All requested development has been 
completed; however, as the 

The Board notes that in a written brief presentation filed on 
October 23, 2002, the veteran's representative has included 
the issue of service connection for residuals of a stress 
fracture of the left knee as now before the Board.  However, 
in May 2000, the Board denied the claim as not well grounded 
under the pertinent legal authority then in effect; that 
decision has not been vacated.  In view of the passage of the 
Veterans Claims Assistance of 2000 (discussed in more detail 
below), in May 2002, the RO adjudicated the claim for service 
connection on the merits.  However, as the appellant has not 
filed a clear notice of disagreement with the May 2002 denial 
on the merits, and a statement of the case as to that issue 
has not been issued, the claim is not currently in appellate 
status.  See VAOGPREC 03-2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation for 
residuals of a stress fracture of the right pelvis has been 
accomplished.  

2.  Since the May 29, 1997 effective date of the grant of 
service connection, the veteran's residuals of stress 
fracture of the right pelvis (pubic bone) include subjective 
complaints of pain, weakness, stiffness, swelling, 
instability, and giving way, and by objective evidence of 
limitation of abduction and adduction.


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for the residuals of stress fracture of 
the right pelvis (pubic bone) was proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.

Through the December 1997 rating decision, July 1998 
statement of the case, April 1999, January 2000 and January 
2002 supplemental statements of the case, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefits she seeks, the evidence 
which would substantiate her claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran did not 
request a hearing.  Furthermore, the RO has arranged for the 
veteran to undergo a VA examination in connection with the 
claim and has obtained post-service medical records from the 
sources identified by the veteran.  The Board notes that 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The veteran's service medical records reveal that that she 
sustained a probable stress fracture of the right inferior 
pubic bone in October 1993.  Subsequently, an x-ray 
evaluation revealed a stress fracture of the right inferior 
pubic bone.  The veteran fell on ice in early 1994 and re-
injured that stress fracture.  Follow-up x-ray evaluation in 
July 1994 revealed complete healing of the fracture.  In 
October 1994, the veteran stated that she did not have any 
pelvic pain except on exertion.  The veteran had full range 
of motion.  In February 1995, the veteran was diagnosed with 
bilateral shin splints and possible stress fractures.  In 
January 1996, the veteran complained of constant pain in the 
pelvic area with exercise.  The diagnosis was chronic strain.  
An x-ray evaluation of the pelvis was normal.

A VA examination was conducted in August 1997.  The veteran 
complained of pelvic pain of four years duration.  The 
examiner stated that the veteran's gait, carriage, and 
posture were normal.  The examiner stated that all her joints 
were normal.  Neurological examination was normal.  The 
examiner noted that the veteran complained of pelvic pain 
during manipulation of her hips in abduction and adduction.  
The diagnosis was history of fracture of the pelvis.

The RO, in a December 1997 decision, in part, granted service 
connection for a stress fracture of the right pelvis and 
granted a 10 percent rating, based on painful motion, under 
Diagnostic Code 5251.

A VA examination was conducted in October 1998.  Tenderness 
over the pubic rami were found.  A total body bone image scan 
was normal.  The examiner noted that no pathology was 
detected.

A VA examination was conducted in May 1999.  The veteran 
related her in-service medical history and stated that she 
currently had continuous pain in the pubic area that was 
aggravated by cold, rain, or humidity.  She reported that she 
could only sit for 20 minutes at a time due to the pain.  
Examination noted that the veteran's gait was not abnormal.  
It was noted that pain prevented hip movement.  The veteran 
complained of severe pain in the groin with even light touch.  
The examiner could find no leg length inequality.  The 
examiner stated that the veteran's pain was probably 
secondary to her pubic bone fractures.

The report of a VA examination, conducted in July 2000, shows 
the veteran reporting a flare-up of discomfort in the groin 
approximately two times per week.  She stated that it lasts 
all day, approximately eight hours.  She felt there was 
approximately 75 percent increase of severity of pain during 
this period of time, as well as a 25 percent functional 
impairment.  Precipitating factors were increased walking and 
any change in the weather.  Alleviating factor was rest.  
There was no evidence of active infections.  She did not use 
crutches, brace or cane, or corrective shoes, although she 
stated she has a shoe insert.  She had no constitutional 
symptoms of bone disease.  She stated that she cannot sit for 
more than 20 minutes, cannot walk for more than 1/4 mile and 
cannot exercise.  X-ray examination of the pelvis revealed 
unremarkable pubic rami.  

Outpatient treatment records, dated in March 2001, show the 
veteran complaining of pain in her right pubic area as well 
as radiating down the inner aspect of her right thigh, after 
a fall on ice.  Physical examination showed she was unable to 
squat because of pain in the right groin.  On lying down, she 
had tenderness to touch over the right pubic ramus.  She also 
had pain on the right pubic ramus on attempted abduction or 
adduction of the hip.

Range of motion studies were conducted in June 2001.  The 
left hip had full abduction to 45 degrees and full extension 
to 60 degrees.  The leg was moved across the midline without 
difficulty.  There was no pain noted.  On examination of the 
right hip there was no pain on full extension to 60 degrees.  
There was pain on abduction of the hip at 25-30 degrees.  
There was also pain on adduction to 15 degrees.  The examiner 
noted that the pain was located in the groin area and it 
resulted in limitation of motion of the right hip.  

An examination addendum, dated in December 2001, shows the 
veteran examined for leg length discrepancy.  It was noted 
that she wore a lift in her shoe because of a twisting of her 
feet, not because of a shortening of an extremity.  Both the 
right and left leg measured 39 inches from the iliac crest.  
There were no callosities, breakdown, or unusual shoe wear 
pattern.  The veteran's gait was normal.

II.  Analysis

The veteran contends that the service-connected residuals of 
a stress fracture of the right pelvis is more severe than the 
initial 10 percent rating, assigned following the grant of 
service connection, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The veteran's disability currently is evaluated under 
Diagnostic Code 5299-5251, which indicates that it is an 
unlisted disability evaluated, by analogy, under the 
diagnostic code for limitation of extension of the thigh.  
See 38 C.F.R. §§ 4.20, 4.27 (2002).  Under Diagnostic Code 
5251, when extension of the thigh is limited to 5 degrees, a 
10 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2001).  Inasmuch as that diagnostic 
code only provides for a 10 percent evaluation, the Board 
also has considered, alternatively, other diagnostic codes 
under which limitation of thigh (hip) motion is evaluated.  

Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent evaluation, flexion limited 
to 30 degrees warrants a 20 percent rating, flexion limited 
to 20 degrees warrants a 30 percent rating, and flexion 
limited to 10 degrees warrants a 40 percent rating.   Under 
Diagnostic Code 5253, limitation of rotation with the 
inability to toe out more than 15 degrees, or limitation of 
abduction with the inability to cross the legs warrants a 10 
percent evaluation; limitation of motion with motion lost 
beyond 10 degrees warrants a 20 percent rating.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The record reflects that the veteran's right hip disability 
is manifested by subjective complaints of pain, weakness, 
stiffness, swelling, instability, and giving way, and by 
objective evidence of limitation of abduction and adduction.  
However, recent VA examination has revealed range of motion 
of the right hip limited by pain to 25-30 degrees of 
abduction and to 15 degrees of adduction.  There was no pain 
on full extension.  There is no evidence of limitation of 
flexion or extension.  X-rays and bone scan have been 
evaluated as normal.  

In view of these findings, the Board must conclude that the 
criteria for an evaluation in excess of 10 percent have not 
been met under any of the above-referenced diagnostic codes, 
even when the veteran's limitation of motion is determined by 
using the point at which her pain limits motion.  Indeed, 
inasmuch as, on the basis of the range of motion findings of 
record, the veteran does not meet the criteria for the 
minimum compensable evaluation under any of the above-
referenced diagnostic codes, the assignment of the 10 percent 
evaluation apparently was based on the extent of demonstrated 
functional loss and the extent of conceivable additional 
functional loss during flare-ups due to pain and other 
complaints (not objectively demonstrated).  Hence, the degree 
of functional loss due to pain and other factors have been 
considered.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  
However, as there is no indication that, even during flare-
ups, the veteran's pain, weakness or instability is so 
disabling as to result in the extent of functional loss 
contemplated for the next higher evaluation under any of the 
diagnostic codes noted above, the Board must conclude that 
the 10 percent evaluation under Diagnostic Code 5251 
adequately compensates for functional loss due to pain and 
other subjective factors.  

Further, the Board finds no basis for evaluation of the 
veteran's condition under any other potentially applicable 
diagnostic code providing for assignment of an evaluation 
higher than 10 percent for hip/thigh orthopedic disability.  
In the absence of ankylosis, flail joint of the hip, or 
impairment of the femur, evaluation under Diagnostic Codes 
5250, 5254 or 5255, respectively, would not be appropriate.  

Finally, the Board finds that record presents no basis for 
assignment of a higher initial rating on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b)(1), at any stage since the 
effective date of the grant of service connection.  In this 
regard, the Board acknowledges the veteran's complaints of 
pain and difficulty sitting for long periods of time.  
However, the disability has not been objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that no 
more than an initial 10 percent evaluation for residuals of 
stress fracture of the right pubic bone is warranted.  Since 
that evaluation is consistent with the greatest degree of 
disability shown since the effective date of the grant of 
service connection, there is no basis for staged rating (see 
Fenderson), and the claim for a higher initial evaluation 
must be denied.  In reaching this decision, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

An initial evaluation in excess of 10 percent for residuals 
of a stress fracture of the right pelvis (pubic bone) s 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

